 Case 8:19-cv-01496-MSS-SPF Document 1 Filed 06/20/19 Page 1 of 17 PageID 1



                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION


KIEL LOMBARDO,

               Plaintiff,
vs.                                                           CASE NO:

THEE TREE HOUSE, LLC, AS
SUCCESSOR-IN-INTEREST TO
PLATT STREET BOROUGH, LLC,
REINER GOBEA, AND
MONICA BERND,

            Defendants.
______________________________

                                          COMPLAINT

       Plaintiff, Kiel Lombardo, hereby sues Defendants, Thee Tree House, LLC, as successor-

in-interest to Platt Street Borough, LLC (“PSB”), Reiner Gobea (“Gobea”), and Monica Bernd and

alleges as follows:

                                        Nature of Action

       1.      Plaintiff, Kiel Lombardo brings this action against Defendants PSB and Gobea, to

remedy violations of the Fair Labor Standards Act 29 U.S.C. §201, et seq., and violations of Florida

state law which arise out of the same set of operative facts thereby giving this Court supplemental

jurisdiction over such claims pursuant to 28 U.S.C. § 1367.

                                Jurisdiction, Parties, and Venue

       2.      Plaintiff is an individual who is a resident and citizen of Hillsborough County,

Florida.

       3.      Defendant, PSB is a domestic for-profit limited liability company conducting

business in Hillsborough County, Florida.


                                                 1
 Case 8:19-cv-01496-MSS-SPF Document 1 Filed 06/20/19 Page 2 of 17 PageID 2



        4.       Upon information and belief, Defendant, Reiner Gobea is a resident and citizen of

Hillsborough County, Florida.

        5.       Upon information and belief, Defendant, Monica Bernd is a resident and citizen of

Hillsborough County, Florida.

        6.       Upon information and belief Free Markt, LLC, is a Florida limited liability

company and its sole manager is Gregory Bryon who is a resident and citizen of Hillsborough

County, Florida. AAdmixx Service Designs is a fictitious name for a design studio owned by Tobin

Green who is believed to be a resident and citizen of Hillsborough County, Florida. Prieto, Prieto

& Goan, LLC is a Florida limited liability company whose managers are Anthony Prieto, Keith

Goan, and Renier Gobea; each individual is a resident and citizen of Hillsborough County, Florida.

        7.       The acts complained of herein occurred in Hillsborough County, Florida.

        8.       This Court has in personam jurisdiction over this action, and of the parties hereto,

because Plaintiff’s claims arise out of promises made by Defendants to be performed within the

Court’s jurisdiction by virtue of Rule 4(k)(1)(A), Federal Rules of Civil Procedure. Additionally,

this Court has personal jurisdiction over Defendants, as they are citizens of the State within this

judicial district.

        9.       This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. § 1331 because this is an action arising under the laws of the United States, specifically the

Fair Labor Standards Act. This Court also has supplemental jurisdiction over Plaintiff’s state law

claims pursuant to 28 U.S.C. § 1367 because such claims arise from a common nucleus of

operative facts and such facts are inextricably intertwined with Plaintiff’s claims under federal

law.




                                                  2
 Case 8:19-cv-01496-MSS-SPF Document 1 Filed 06/20/19 Page 3 of 17 PageID 3



       10.     Venue of this action in this judicial district and division is proper under and by

virtue of 28 U.S.C. §1391(b)(2), because, among other things, a substantial part of the events or

omissions giving rise to the claims in this action occurred within this judicial district.

       11.     Jurisdiction and venue properly lay in this Court.

                                    The Parties’ Relationship

       12.     On or about April 23, 2017, Plaintiff was approached by Gobea to discuss opening

a new restaurant in the Hyde Park area of Tampa, Florida.

       13.     After some discussions, the parties agreed their new business venture would

involve Plaintiff, Gobea, and Gobea’s business partner, Monica Bernd (“Bernd”). The parties

further agreed that Gobea would provide capital to begin the business in exchange for fifty-three

percent (53%) membership unit interest. Bernd would provide administrative support services in

exchange for five percent (5%) membership unit interest. Plaintiff would provide a partial capital

contribution and partial in-kind services during pre-opening of the restaurant in exchange for

twenty-two percent (22%) membership unit interest. The remaining twenty percent (20%) was

held by PSB for future investors.

       14.     As to Plaintiff’s interest, Plaintiff invested fifty thousand dollars ($50,000.00) for

fifteen percent (15%) membership interest and agreed to forego collecting a salary during the

restaurant’s pre-opening phase, at a valuation of approximately fifty thousand dollars ($50,000.00)

for an additional seven percent (7%) interest in the company.

       15.     The parties agreed that Plaintiff would assist in the planning and build-out of the

restaurant (the “Construction”).

       16.     During Construction, PSB struggled to meet its financial obligations causing

Plaintiff to pay for company expenses from personal resources rather than Company funds,




                                                  3
 Case 8:19-cv-01496-MSS-SPF Document 1 Filed 06/20/19 Page 4 of 17 PageID 4



including payments for construction materials and services to the general contractor and other

vendors. Plaintiff paid a total sum of forty-six thousand two hundred ninety-five and 46/100 dollars

($46,295.46) for these extra out-of-pocket costs.

        17.    Thus, Plaintiff’s total capital contribution to the company was one hundred forty-

six thousand two hundred ninety-five and 46/100 dollars ($146,295.46).

        18.    Despite Plaintiff increasing his capital contribution to the company, it became

apparent to the parties they would need to raise capital to complete the Construction. To preserve

his minority interest in PSB, Plaintiff insisted that he serve as the company’s managing member.

        19.    Despite being listed as PSB’s Manager, and over Plaintiff’s objections, Gobea

insisted that Bernd have control of the books, records, payroll, and accounting of PSB.

        20.    As a result of the need for additional capital, three (3) additional members were

added PSB – Free Markt, LLC which holds three percent (3%) membership unit interest, AAdmixx

Service Designs which holds five percent (5%) membership unit interest, and Prieto, Prieto &

Goan, LLC which holds twelve percent (12%) membership unit interest in PSB. Aadmixx Service

Designs contributed in-kind services to PSB. The total funds invested by these additional members

is unclear.

        21.    In October 2017, Gobea’s counsel provided a draft operating agreement to the

members of PSB. The proposed agreement was revised and a final agreement was issued in January

2018 titled Platt Street Borough, LLC’s Operating Agreement (the “Operating Agreement”). A

true and correct copy of the Operating Agreement is attached hereto and incorporated herein as

Exhibit “A.”

        22.    Despite receiving the Operating Agreement, the members did not formally execute

the agreement, but each member acted in accordance with the Operating Agreement.




                                                 4
 Case 8:19-cv-01496-MSS-SPF Document 1 Filed 06/20/19 Page 5 of 17 PageID 5



       23.     Shortly after opening the restaurant, it became apparent to Plaintiff the restaurant

did not have sufficient cash to operate the business. As a result, Plaintiff paid several vendors and

suppliers using his personal credit cards.

       24.     To wit, Plaintiff paid a total sum of twenty-three thousand three hundred twenty-

four and 87/100 dollars ($23,324.87) on behalf of PSB, but PSB reimbursed Plaintiff only eight

thousand seven hundred seventy-four and 48/100 dollars ($8,774.48). The balance of fourteen

thousand five hundred fifty and 39/100 dollars ($14,550.39) (“Expense Reimbursement”) remains

due and owing to Plaintiff for the expenses incurred.

                                      Wages and Overtime

       25.     Pursuant to Section 6.5 of PSB’s Operating Agreement, Plaintiff was entitled to

receive an annual salary of sixty thousand dollars ($60,000). See Exhibit A, Section 6.5.

       26.     Plaintiff’s primary job duties required him to oversee day-to-day operations of the

business and, among other things, oversee front and back of the house operations, menu

development, arrange for professional, secretarial, and clerical support as needed, and perform

other services as PSB’s members requested to further the purpose of PSB.

       27.     Despite Plaintiff being PSB’s Manager, payroll and accounting were handled by

Bernd at Gobea’s direction.

       28.     Plaintiff worked at least 70 hours each week, from October 7, 2017, up to and

including June 8, 2018, or was otherwise entitled to time off. PSB failed to pay Plaintiff his wages.

       29.     On November 18, 2017, January 10, 2018 February 26, 2018, May 18, 2018, June

1, 2018, and July 04, 2018 Plaintiff informed Gobea and other members of PSB that he had not

been paid his agreed wages and demanded payment of his wages. Despite these demands for

payment, Plaintiff did not receive his wages.




                                                 5
  Case 8:19-cv-01496-MSS-SPF Document 1 Filed 06/20/19 Page 6 of 17 PageID 6



             30.          Plaintiff’s effective hourly rate was $28.84/ hour.

             31.          Plaintiff is entitled to his unpaid wages and unpaid overtime pay for all weeks

where he was actively working during the period October 7, 2017 through June 8, 2018.1

                                                                     Corporate Waste

             32.          Section 1.1 of the Operating Agreement delineates that the company “Board”

consists of all members who hold voting shares.

             33.          The electronic Articles of Organization for PSB filed with Florida’s Secretary of

State confirms the members authorized to manage the company are Reiner Gobea and Monica

Bernd, in addition to Plaintiff. A true and correct copy of the Articles of Organization is attached

hereto and incorporated herein as Exhibit “B.”

             34.          Despite Plaintiff’s efforts to maintain and manage PSB’s financial affairs, ensure

prompt payments, execute checks, and disburse funds, such efforts were hindered and impaired by

the actions of Gobea, Bernd, and the other members of PSB. Bernd, at Gobea’s direction, managed

PSB’s books, records, payroll, and accounting.2

             35.          On more than one occasion Plaintiff, as Manager, brought to PSB’s attention

concerns of self-dealing, corporate waste, mismanagement of authority, and mismanagement of

PSB’s funds by other members. The Board ignored Plaintiff’s concerns and refused to act in the

best interest of PSB.

             36.          It became apparent to Plaintiff that he was purposefully being deprived control over

the accounting, books and records of PSB because Gobea was arranging for prior personal debts

and liabilities to be paid by PSB.




1 Plaintiff did not work from February 4, 2018 through February 15, 2018 due to personal reasons and does not seek FLSA related wages for these workweeks.
2 From August 28, 2018 through October 2, 2018, Bernd paid herself the sum of $10,500 in back pay.




                                                                                     6
 Case 8:19-cv-01496-MSS-SPF Document 1 Filed 06/20/19 Page 7 of 17 PageID 7



        37.     Gobea previously owned and operated an establishment at the same location called

the “Hyde Out.” Gobea personally guaranteed several obligations for the Hyde Out, including its

rent obligations. The Hyde Out was unsuccessful and ultimately closed its doors, defaulting on its

rent obligations. Gobea was personally liable for Hyde Out’s unpaid rent (“Rent Obligation”).

        38.     At the time of negotiating PSB’s lease, Gobea assured the landlord that PSB would

pay an additional five thousand dollars ($5,000) per month in rent payments to satisfy Hyde

Out/Gobea’s past due Rent Obligation. From December 2017 until March 2018 PSB paid Gobea’s

Rent Obligation. After March 2018 PSB was financially struggling and unable to continue paying

the Rent Obligation and reduced its payments to two thousand five hundred dollars ($2,500) until

June 2018. After June 2018 PSB was financially unable to continue paying Gobea’s personal debt

obligations.

        39.     In addition, PSB, at Gobea’s direction, became responsible to pay the Hyde Out’s

tax liabilities of twelve thousand five-hundred seventy-seven and 15/100 dollars ($12,577.15).

These additional costs significantly diminished PSB’s profitability and business value.

                          Plaintiff’s Resignation and Disassociation

        40.     As a result of the on-going mismanagement of company assets and Plaintiff’s

inability to collect his wages due to him, he notified Gobea he no longer wished to continue with

PSB or the restaurant.

        41.     On or about May 18, 2018, Plaintiff resigned from his position as Manager of PSB.

Plaintiff’s resignation became effective on June 8, 2018.

        42.     Plaintiff requested PSB acquire his twenty-two percent interest for fair market

value, and well below the value of Plaintiff’s contribution. Gobea and PSB refused to buy back

Plaintiff’s shares.




                                                7
 Case 8:19-cv-01496-MSS-SPF Document 1 Filed 06/20/19 Page 8 of 17 PageID 8



         43.   On or about November 16, 2018, Gobea caused Plaintiff to be removed from the

Florida Secretary of State records for PSB. On the same day, Gobea filed a name change from PSB

to “Thee Tree House.” A true and accurate copy of the Secretary of State filing is attached hereto

and incorporated herein as “Exhibit C.”

         44.   Upon information and belief, Plaintiff suspects Gobea caused Plaintiff’s interest in

PSB was sold to a new investor without compensating Plaintiff for the sale of his interest in PSB.

         45.   Plaintiff has incurred the costs of this action and is obligated to pay his undersigned

attorneys a reasonable fee for the services rendered, which fees and expenses should be the

responsibility of Defendants, under applicable law.

         46.   All conditions precedent to the maintaining of this action have either occurred or

have been waived.

                                         Count I
                        Defendants’ Minimum Wage Violation of the
                       Fair Labor Standards Act 29 U.S.C. §201, et seq.

         47.   Plaintiff restates and incorporates herein the allegations in paragraph 1 through 46

above.

         48.   Defendants’ conduct of failing to pay Plaintiff for hours worked has resulted in

Plaintiff being paid less than the applicable minimum wage rate in violation of the Fair Labor

Standards Act (“FLSA”) 29 U.S.C. §201, et seq. and specifically, §206.

         49.   As a result of Defendants’ violations of the FLSA, Plaintiff has suffered damages

and is entitled to recover from PSB all of his unpaid wages and an additional amount equal to his

wages as liquidated damages, and reasonable attorneys’ fees and costs pursuant to 29 U.S.C.

§216(b).




                                                 8
 Case 8:19-cv-01496-MSS-SPF Document 1 Filed 06/20/19 Page 9 of 17 PageID 9



         50.   As a result of Defendants’ unlawful acts, Plaintiff has been deprived of his wages

in amounts to be determined at trial; and Plaintiff is entitled to recovery of such amounts, in

addition to liquidated damages in an amount equal to his unpaid wages, prejudgment interest,

attorney’s fees and costs pursuant to 29 U.S.C. §216(b).

         WHEREFORE, Plaintiff requests this Honorable Court enter judgment in his favor and

against Defendants, awarding Plaintiff his unpaid wages as required by the FLSA; an equal amount

of all the damages in the form of liquidated damages as allowed under the FLSA; reasonable

attorneys’ fees and costs of this action as provided by 29 U.S.C. §216(b); prejudgment interest;

and such other relief as the Court deems just and appropriate including, without limitation, interest

on any actual or nominal damages warranted.

                                           Count II
                    Defendants’ Failure to Pay Overtime Compensation in
                        Violation of the FLSA 29 U.S.C. §201, et seq.

         51.   Plaintiff restates and incorporates herein the allegations in paragraph 1 through 46

above.

         52.   Defendants’ conduct in failing to pay Plaintiff lawful overtime compensation for

any and all hours worked in excess of forty (40) hours during any given week violates the FLSA

29 U.S.C. §201, et seq. and specifically, §§206 and 216.

         53.   At all material times, Plaintiff was not an exempt employee under 29 U.S.C. §213.

         54.   Defendants have violated the law by failing to pay Plaintiff one and one-half times

his regular rate of pay for every hour worked in excess of forty (40) hours during any given week.

Plaintiff worked an average of 70 hours each week.




                                                 9
Case 8:19-cv-01496-MSS-SPF Document 1 Filed 06/20/19 Page 10 of 17 PageID 10



         55.   Defendants have willfully and intentionally engaged in a pattern and practice of

violating the provisions of the FLSA by failing to pay Plaintiff overtime compensation for all hours

worked over forty (40) hours per week, pursuant to 29 U.S.C. §207.

         56.   As a result of Defendants’ actions, Plaintiff has been deprived of compensation in

amounts to be determined at trial, and is entitled to recovery of such amounts, liquidated damages

in an amount equal to the overtime wages due, prejudgment interest, attorneys’ fees costs and other

compensation pursuant to 29 U.S.C. §216(b).

         57.   Defendants have not made a good faith effort to comply with the overtime

compensation requirements of the FLSA with respect to Plaintiff.

         WHEREFORE, Plaintiff requests this Honorable Court enter judgment in his favor and

against Defendants, awarding Plaintiff his compensation for overtime pay at the rate of one and

one-half times the applicable regular rate of pay for every hour worked in excess of forty (40)

hours during any given week during the relevant period Plaintiff was employed with PSB, as

required by the FLSA; an equal amount of all the damages in the form of liquidated damages as

allowed under the FLSA; reasonable attorneys’ fees and costs of this action as provided by 29

U.S.C. §216(b); prejudgment interest; and such other relief as the Court deems just and appropriate

including without limitation interest on any actual or nominal damages warranted.

                                     Count III
                Common Law Claim for Unpaid Wages as to Defendant PSB

         58.   Plaintiff restates and incorporates herein the allegations in paragraph 1 through 46

above.

         59.   PSB failed to pay Plaintiff his salary for all wages owed to him for his services

under the Operating Agreement.

         60.   Plaintiff is entitled to his unpaid wages and unpaid overtime.



                                                10
Case 8:19-cv-01496-MSS-SPF Document 1 Filed 06/20/19 Page 11 of 17 PageID 11



         WHEREFORE, Plaintiff requests this Honorable Court enter judgment in his favor and

against Defendants, awarding Plaintiff his unpaid wages; reasonable attorneys’ fees and costs

incurred in this matter; and such other relief as the Court deems just and appropriate including

without limitation interest on any actual or nominal damages warranted.

                                          Count IV
                            Breach of Contract as to Defendant PSB

         61.   Plaintiff restates and incorporates herein the allegations in paragraph 1 through 46

above.

         62.   On or about January 10, 2018, the members of PSB entered into the Platt Street

Borough, LLC Operating Agreement.

         63.   Although members of PSB did not execute the Operating Agreement, the members

performed as though the Operating Agreement was in full force and effect.

         64.   The Operating Agreement § 6.5 states, in part, “[t]he Company Manager shall

receive a base salary of Sixty Thousand Dollars ($60,000.00).”

         65.   On or about November 7, 2017, PSB opened for business to the general public. In

connection with his responsibilities as Manager and chef, Plaintiff was entitled to receive an annual

compensation of $60,000.00. See Exh. A, Section 6.5(a).

         66.   On or about November 18, 2017, Plaintiff informed PSB, through its Board, that he

had not been paid his wages and that the company was experiencing cash-flow issues.

         67.   By failing to pay Plaintiff his wages, PSB breached Section 6.5 of the Operating

Agreement causing Plaintiff’s damages.

         68.   In addition, PSB further breached the Operating Agreement by failing to reimburse

Plaintiff the sum of fourteen thousand five hundred fifty and 39/100 dollars ($14,550.39) for the

funds he advanced on behalf of PSB.



                                                 11
Case 8:19-cv-01496-MSS-SPF Document 1 Filed 06/20/19 Page 12 of 17 PageID 12



          69.   On or about December 18, 2018, counsel for Plaintiff issued a demand to PSB for

unpaid wages, payment for Expense Reimbursement, and return of Plaintiff’s capital contribution,

a total sum of one hundred ninety-nine thousand three hundred forty-five and 85/100 dollars

($199,345.85). PSB failed and/or refused to remit payment to Plaintiff.

          70.   PSB has breached the Operating Agreement by its failure and/or refusal to pay

Plaintiff the amounts due thereunder.

          71.   PSB’s breach of the Operating Agreement directly and proximately caused

damages to Plaintiff.

          72.   Plaintiff contributed the total sum of one hundred forty-six thousand two hundred

ninety-five and 46/100 dollars ($146,295.46) as capital contribution.

          73.   Upon information and belief, Plaintiff’s membership interest was transferred to a

third-party investor without Plaintiff’s knowledge and consent, and without payment to Plaintiff

in violation of the Operating Agreement.

          74.   PSB owes Plaintiff the sum of one hundred ninety-nine thousand three hundred

forty-five and 85/100 dollars ($199,345.85) for unpaid wages, Expense Reimbursement, and as

return of Plaintiff’s capital contribution.

          WHEREFORE, Plaintiff requests this Honorable Court enter judgment in his favor and

against Defendants, awarding Plaintiff his damages, pre and post judgment interest, costs of suit,

including reasonable attorneys’ fees, and any other and further relief as this Court may deem

proper.




                                               12
Case 8:19-cv-01496-MSS-SPF Document 1 Filed 06/20/19 Page 13 of 17 PageID 13



                                           Count V
                                     (in the alternative)
                            Unjust Enrichment as to All Defendants

          75.   Plaintiff restates and incorporates herein the allegations in paragraph 1 through 46

above.

          76.   Plaintiff conferred a benefit upon Defendants by providing Defendants with

management services in connection with PSB’s business.

          77.   In addition, Plaintiff invested substantial sums into PSB as capital contribution,

Defendants have retained those funds while stripping Plaintiff of his interest in the company

without compensation.

          78.   Defendants voluntarily accepted and retained the benefits conferred by Plaintiff for

his services and capital contribution.

          79.   The circumstances render Defendants’ retention of those benefits inequitable unless

Defendants pay Plaintiff his wages, Expense Reimbursement, return of his capital contribution,

and other costs and fees.

          80.   Defendants have refused and/or failed to pay Plaintiff the value of those benefits.

          81.   Defendants’ refusal and/or failure to pay Plaintiff the value of those benefits has

directly and proximately caused damage to Plaintiff.

          WHEREFORE, Plaintiff requests this Honorable Court enter judgment in his favor and

against Defendants, awarding Plaintiff his damages, pre and post judgment interest, costs of suit,

including reasonable attorneys’ fees, and any other and further relief as this Court may deem

proper.




                                                 13
Case 8:19-cv-01496-MSS-SPF Document 1 Filed 06/20/19 Page 14 of 17 PageID 14



                                             Count VI
                                   Conversion as to All Defendants

          82.   Plaintiff restates and incorporates herein the allegations in paragraph 1 through 46

above.

          83.   On or about November 16, 2018, Gobea caused Plaintiff’s interest in PSB to be

transferred to a third-party investor.

          84.   Gobea undertook such action without notice to Plaintiff and without Plaintiff’s

consent.

          85.   Plaintiff has expressed, on several occasions, his willingness to relinquish his

interest in PSB for a fair market value.

          86.   Defendants have not compensated Plaintiff for the sale of his interest in PSB.

          87.   Defendants have intentionally caused Plaintiff to be deprived of his property

interest in his membership units in PSB.

          88.   On or about December 18, 2018, Plaintiff through undersigned counsel made a

demand to PSB to buy-back Plaintiff’s interest at a fair market value.

          89.   Gobea and PSB have refused to pay Plaintiff for his membership interest depriving

Plaintiff of its use or benefit.

          WHEREFORE, Plaintiff requests this Honorable Court enter judgment in his favor and

against Defendants, awarding Plaintiff his damages, pre and post judgment interest, costs of suit,

including reasonable attorneys’ fees, and any other and further relief as this Court may deem

proper.




                                                 14
Case 8:19-cv-01496-MSS-SPF Document 1 Filed 06/20/19 Page 15 of 17 PageID 15



                                             Count VII
                                Breach of Fiduciary Duty as to Gobea

         90.       Plaintiff restates and incorporates herein the allegations in paragraph 1 through 46

above.

         91.       Gobea, as the majority member of PSB and controlling member of PSB’s Board,

owed a fiduciary duty to Plaintiff, as a member of PSB, and a duty to comply with general

standards of the Operating Agreement and Florida law in discharging his duties.

         92.       The Operating Agreement does not authorize any member, including Gobea, “to

act or sign for, or to obligate the Company” to any commitments without the Manager and Board’s

approval.

         93.       Gobea committed PSB to several past due obligations that Gobea was personally

liable for from a former eatery located at the same property. Specifically, Gobea had several

months of unpaid rent due and owing to PSB’s landlord. Gobea arranged for the transfer of his

personal liability to PSB and obligated PSB to pay an additional $5,000 a month in rent to the

landlord to cover the deficiencies from Gobea’s failed prior venture.

         94.       Similarly, Gobea had several debts and unpaid accounts with various vendors that

became PSB’s obligation when PSB attempted to establish new accounts because of Gobea’s

personal liability for those debts.

         95.       Gobea did not act in good-faith when he obligated PSB to pay for his personal debt

and liabilities.

         96.       Gobea did not have a belief that he was acting in the company’s best interest when

he undertook the above referenced acts.

         97.       Gobea’s breach of his fiduciary duties caused Plaintiff to suffer damages.




                                                    15
Case 8:19-cv-01496-MSS-SPF Document 1 Filed 06/20/19 Page 16 of 17 PageID 16



          WHEREFORE, Plaintiff requests this Honorable Court enter judgment in his favor and

against Defendants, awarding Plaintiff his damages, pre and post judgment interest, costs of suit,

including reasonable attorneys’ fees, and any other and further relief as this Court may deem

proper.

                                           Count VIII
                                    Fraud as to All Defendants

          98.    Plaintiff restates and incorporates herein the allegations in paragraph 1 through 46

above.

          99.    On or about June 1, 2017, Defendants represented to Plaintiff that all funds and best

efforts would be employed solely for purposes of PSB’s business venture. Additionally,

Defendant, Gobea, represented to Plaintiff in a text message that in his role of PSB’s Manager he

would have control over and management of PSB’s operation including, its financial management.

          100.   Based on these representations, and others made by Defendants, over the course of

two (2) years Plaintiff invested substantial time, money, and effort into the business venture.

          101.   Despite Plaintiff’s efforts to maintain and manage PSB’s financial affairs, ensure

prompt payments, execute checks, and disburse funds, such efforts were hindered and impaired by

the actions of Gobea, Bernd, and the other members of PSB.

          102.   On or about August 22, 2017, Plaintiff provided Defendants with a reduced budget

and outline on potential cost savings measures. Defendants ignored Plaintiff’s suggestions and

continued misusing and mismanaging corporate funds and insisted that Bernd manage PSB’s

books, records, payroll, and accounting.

          103.   Unbeknownst to Plaintiff, Defendants intended to use, and did use funds to pay off

existing debts from an unrelated venture including, without limitation, paying past due rent, tax

liabilities, and other vendors’/suppliers’ unpaid bills.



                                                  16
Case 8:19-cv-01496-MSS-SPF Document 1 Filed 06/20/19 Page 17 of 17 PageID 17



          104.   As a result of the Defendants’ misrepresentation and subsequent misuse of

corporate funds, Plaintiff suffered damages.

          WHEREFORE, Plaintiff requests this Honorable Court enter judgment in his favor and

against Defendants, awarding Plaintiff his damages, pre and post judgment interest, costs of suit,

including reasonable attorneys’ fees, and any other and further relief as this Court may deem

proper.

Dated: June 20, 2019.                   SHANKMAN LEONE, P.A.

                                        /s/ David S. Shankman
                                        David S. Shankman, Esquire
                                        Florida Bar No. 0940186
                                        Primary E-mail: dshankman@shankmanleone.com
                                        Suketa K. Shah, Esquire
                                        Florida Bar No. 116462
                                        Primary E-mail: sshah@shankmanleone.com
                                        707 North Franklin Street
                                        Fifth Floor
                                        Tampa, Florida 33602
                                        Telephone: 813-223-1099
                                        Facsimile: 813-223-1055
                                        Attorneys for Plaintiff, Kiel Lombardo




                                               17
